Citation Nr: 1710432	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of ten percent for hidradenitis right axilla, claimed as boils with scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1980 to June 1994. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim was subsequently transferred to Winston-Salem, North Carolina. 

The July 2009 decision granted service connection for hidradenitis right axilla with a non-compensable, 0 percent, disability rating effective October 16, 2008.  The Veteran appealed the rating in July 2010.  A March 2010 rating decision increased the Veteran's rating to 10 percent, effective October 16, 2008.  A statement of the case (SOC) was issued at the same time reflecting the increase.  The Veteran perfected appeal of this issue in June 2011. 

This claim was previously before the Board in August 2014.  At that time, the Board remanded the claim for further development.  The claim was readjudicated in December 2014 supplemental statement of the case (SSOC) and is properly before the Board. 

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.  To the contrary, the Veteran has stated that she continues to work with interference from her skin disorder.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

The Board notes that in Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of topical corticosteroids and thus reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, as the Veteran's treatment records do not indicate the use of corticosteroids to treat her hidradenitis, the stay is inapplicable to the Veteran's claim.  Therefore, the Board will proceed to adjudicate her claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's August 2014 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The August 2014 remand instructed the Agency of Original Jurisdiction (AOJ), to contact the Veteran' and request that she identify any and all outstanding VA and private treatment records; notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge of the nature of her skin disability; and obtain a VA examination to determine the current nature and severity of her skin condition.  An October 2014 letter from the AOJ requested the Veteran identify and provide authorization for outstanding records related to her claim and notified her that she may submit lay evidence regarding her skin condition from individuals who have first-hand knowledge of it.  The Veteran has not responded to the request to identify any outstanding records or provided any lay evidence in response to the October 2014 letter.  

An examination was provided in December 2014; however, the examination was inadequate for adjudication purposes.  The Veteran is rated under Diagnostic Code 7806-7804.  Under Diagnostic Code 7804, scars unstable or painful, a rating is assigned based on the number of painful or unstable scars.  The December 2014 examiner identified that the Veteran had three scars, but does not note if they are painful, unstable, or both.  The Veteran stated in her VA Form 9, that boils formed on the scars and cause pain.  However, at the time of her statement, the record only indicated the Veteran had two scars.  It is unclear if the third scar has the same symptoms associated with it.  The rating for two painful scars is different from that of three painful scars.  Thus a rating cannot be properly assigned without adequate evidence regarding the symptomatology of the third scar. 

Further, it is unclear based on the evidence of record, including the December 2014 examination, if the scars are unstable.  "Unstable" is a term-of-art defined in Note (1) of Diagnostic Code 7804 as "one where, for any reason, there is frequent loss of covering of skin over the scar."  The December 2014 examination does not indicate if the formation of boils on these scars would meet this definition.  Note (2) of Diagnostic Code 7804 provides that if one or more scars is both unstable and painful an additional 10 percent rating should be assigned.  Without an opinion as to whether the scars are unstable, a proper rating cannot be assigned.  Thus, a remand is warranted to ensure an adequate examination is obtained in compliance with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA or private treatment records relating to her hidradenitis right axilla. 

2.  After any outstanding development has been associated with the Veteran's claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her skin disability.  

The claims file, including a copy of this remand should be made available for the examiner to review. 

The examiner should conduct all indicated tests and studies needed and provide an evaluation in a manner consistent with the rating provisions regarding skin conditions.  

The examiner should identify all skin pathology found to be present at the time of the examination or in the record. 

The examiner should identify the number of scars the Veteran has in relation to her hidradenitis right axilla.  

For each scar identified the examiner should state whether it is painful, unstable, or both.  See 38 C.F.R. § 4.115, Diagnostic Code 7804 (2016).  

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding her flare-ups.  See the June 2011 VA Form 9 and December 2014 VA examination.  The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




